                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



 SALISH SKAJET KWABACABS
 TRIBAL REPUBLIC, et al.
                                                                        No. 3:19-cv-01670-MO
                 Plaintiffs,
         v.                                                           OPINION AND ORDER

 BANK OF NEW YORK MELLON, et al.,

                 Defendants.


MOSMAN,J.,

        This court considers Plaintiffs' Amended Complaint [ECF 11] sua sponte. For the

reasons described below, this case is DISMISSED with prejudice as against all Defendants.

                                            BACKGROUND

        On November 5, 2018, the principal Plaintiffs here-William X. Nietzche, along with

Julie A. Metcalf Kinney and William Kinney, Jr. ("the Kinneys")-filed a previous action in this

court before United States District Judge Michael H. Simon. Nietzche v. Freedom Home

Mortgage Corp., No. 3:18-cv-01930-SI, 2019 WL 5057174 (D. Or. Oct. 8, 2019). In the action

before Judge Simon, Mr. Nietzche and the Kinneys "allege[d] 35 claims for relief against 21

named defendants and numerous Doe defendants." Id. at * 1. While their claims frequently lacked

coherence, the underlying dispute centered around a nonjudicial foreclosure sale of the Kinneys'

property. See id. On October 8, 2019, Judge Simon dismissed with prejudice all of the claims

against all of the defendants. Id. at *2.

        On October 16, 2019, Mr. Nietzche and the Kinneys filed the present action now before

me. Compl. [ECF 2]. Styled a "Quit Tam Class Action," the Amended Complaint ("complaint")



1 - OPINION AND ORDER
also names as Plaintiffs: Salish Skajet Kwabacabs Tribal Republic ("SSKTR"); Lucille Wills

(te1minated January 9, 2020); the "United State Federal Government"; Federal Housing Finance

Agency; and Freddie Mae and Freddie Mac. Am. Compl. [11]. All of the Plaintiffs, including the

institutional entities, are umepresented by counsel. The complaint names 25 Defendants. The

Defendants include: (1) Various purported corporate forms of HSBC Bank; (2) various

individuals purported to work for, or to be associated with, the various HSBC entities; (3) Urban

Housing Development, LLC ("UHD"); (4) Various individuals-mostly attorneys-purportedly

associated with UHD; (5) Judge Simon; (6) multiple state court judges of the Multnomah County

Circuit Court. Id. at 8-10. Several of the named Defendants in the present action were also

named in the previous action before Judge Simon. Compare Am. Compl. [11] with First Am.

Compl. at 1-2, Nietzche v. Freedom Home Mortgage Co,p., No. 3:18-cv-01930-SI (D. Or. Apr.

2, 2019), [ECF 64].

                                           DISCUSSION

       Plaintiffs' 81-page complaint is largely incoherent, and rests on conclusory statements

and bare allegations that do not state plausible or legally cognizable claims. Beyond these

general issues, I dismiss this action for the following reasons.

       Although framed on a broader scale, the majority of Plaintiffs' claims (mostly against the

various HSBC Bank entities and the individually named Defendants purportedly associated with

HSBC) appear to allege harm flowing from the foreclosure of the Kinneys' property. See Am.

Compl. [11] at 54-70. This is the same basic harm, alleged in an equally incoherent way, that

was the subject of the previous action in this court that was dismissed with prejudice. Just as

before, these vague allegations go nowhere.




2 - OPINION AND ORDER
       Even less coherent are the claims involving UHD and various lawyers purportedly related

to UHD. See id. at 46-49, 71-74. This cohort includes Judge Simon and multiple state court

judges on the Multnomah County Circuit Court. Id. This group of Defendants allegedly "used the

federal and state of Oregon judiciary to perpetrate a fraud on the American people." Id. at 46.

Some of these claims appear to be identical to claims dismissed with prejudice in the previous

action, especially the claims directed at Defendants Ozeruga, Passanante, and Slominski.

Compare Id. at 46-47 with Nietzche, 2019 WL 5057174 at *15-16.

        The claims against Judge Simon appear to be premised on his purported mishandling of

Plaintiffs' previous federal case. See Am. Compl. [11] at 46-47. Beyond failing to state a

plausible claim for relief, Plaintiffs' claims against Judge Simon for his judicial decisions are

barred by the doctrine of judicial immunity. Pierson v. Ray, 386 U.S. 547, 553-54 (1967).

       Plaintiffs claims against various state court judges, including Judge Stephen Bushong,

Judge Lawrence Weisberg, and Judge Stephen Todd, also fail. Plaintiffs appear to claim that

these Defendants committed "gross fraud upon the court" by failing to dismiss various state comi

actions after being notified by Plaintiffs that they had filed purpmiedly related actions in federal

comi. Am. Compl. [11] at 47-48. These allegations do not state a legally cognizable claim.

Further, they appear to be similar in nature to Plaintiffs' recent efforts to have this court estop

state proceedings in Multnomah County Circuit Court in which Plaintiffs are involved. I have

already denied such requests. Order [ECF 15].

II

II

II

II




3 - OPINION AND ORDER
                                         CONCLUSION

       In sum, Plaintiffs' complaint fails to state any legally cognizable claims and appears to be

an effort to re-litigate grievances that received over a year of attention from this court and were

ultimately dismissed with prejudice. As a result, this case is DISMISSED with prejudice as

against all Defendants. All pending motions are DENIED as moot.

       ITIS SO ORDE

       DATED this




4 - OPINION AND ORDER
